UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52438 EWORLD INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0855736 (I.R.S. Employer Identification No.) 2580 Anthem Village Drive Henderson, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1147 Kang Ding Road, Room 208, Block D, Shanghai, China (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No o Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 10, 2010, there were 33,252,480 shares of common stock, no par value, issued and outstanding. EWORLD INTERACTIVE, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. ITEM 3 Quantitative and Qualitative Disclosures About Market Risk ITEM 4 Controls and Procedures PART II – OTHER INFORMATION ITEM 1 Legal Proceedings ITEM 1A Risk Factors ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3 Defaults Upon Senior Securities ITEM 4 Submission of Matters to a Vote of Security Holders ITEM 5 Other Information ITEM 6 Exhibits Eworld Interactive, Inc. and Subsidiaries PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 1 Eworld Interactive, Inc. and Subsidiaries Eworld Interactive, Inc. and Subsidiaries Condensed Interim Consolidated Financial Statements For the period ended March 31, 2010 (Restated) (Unaudited) (Stated in USD) 2 Eworld Interactive, Inc. and Subsidiaries Eworld Interactive, Inc. and Subsidiaries Restated Condensed Consolidated Balance Sheet 31-Mar 31-Dec (Unaudited) (Audited) Assets: Current assets: Cash $
